              IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

KENDARRIUS DANIELS, #218223,            :

       Plaintiff,                       :

vs.                                     :     CIVIL ACTION 16-0565-WS-B

JEFFERSON S. DUNN, et al.,              :

       Defendants.                      :


                                      ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issue raised, and there having been

no objections filed, the Recommendation of the Magistrate Judge

made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

of this Court.       It is ORDERED that summary judgment is GRANTED

in    favor    of   Defendants    Alabama   Department   of   Corrections

Commissioner Jefferson Dunn, Warden Cynthia Stewart, Warden

Terry Raybon, Warden Phillip Mitchell, Lieutenant Regina Bolar,

and Officer Tamekio Roberts, and all claims presented by the

Plaintiff are DISMISSED with prejudice.

       DONE this 14th day of March, 2019.



                                 s/WILLIAM H. STEELE
                                 UNITED STATES DISTRICT JUDGE
